Citation Nr: 0029367	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-15 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to nonservice-connected burial allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination of 
the Denver Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes the that the appellant filed a claim for 
Dependency and Indemnity Compensation (DIC) benefits in 
December 1999, in accordance with the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000).  The RO denied 
service connection for DIC and entitlement to accrued 
benefits in January 2000.  In March 2000, the appellant filed 
a notice of disagreement with the January 2000 rating 
determination.  The RO has not issued a statement of the case 
in response to the notice of disagreement, and this issue 
must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process) see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).  

In her substantive appeal the appellant appears to have 
raised a claim for reimbursement of medical expenses 
associated with the veteran's terminal hospitalization at St. 
Mary's Hospital.  This issue has not yet been adjudicated and 
is referred to the appropriate agency of original 
jurisdiction for adjudication.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1999.

2.  The veteran died after being transferred from a VA 
facility to a non-VA facility for hospital care. 


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 1991); 38 C.F.R. 
§§ 3.1600, 3.1605 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a person dies from nonservice-connected causes while 
properly hospitalized by VA, there is payable an allowance 
not to exceed the amount specified in 38 U.S.C. § 2303(a) for 
the actual cost of the person's funeral and burial, and an 
additional amount for transportation of the body to the place 
of burial.  For burial allowance purposes, the term 
"hospitalized by VA" means admission to a VA facility for 
hospital, nursing home, or domiciliary care; admission 
(transfer) to a non-VA facility for hospital care; admission 
(transfer) to a nursing home for nursing home care at the 
expense of the United States; or admission (transfer) to a 
State nursing home for nursing home care with respect to 
which payment is authorized.  38 U.S.C.A. § 2303(a)(2)(A); 38 
C.F.R. § 3.1600(c).  Even if the veteran was not hospitalized 
in such a facility, burial benefits are still payable if he 
died while traveling under prior authorization at the VA's 
expense to or from a specific place for the purposes of 
examination, treatment, or care.  38 C.F.R. § 3.1605.

A review of the record demonstrates the veteran was a 
resident of the VA Grand Junction VA Extended Care Facility 
in February 1999.  On February 7, 1999, the veteran was given 
a day pass to leave the facility.  Upon his return from the 
day pass, the veteran was noted to be complaining of chills 
and a change in mental status.  He was subsequently admitted 
to the Grand Junction VA Medical Center (MC) Intensive Care 
Unit where he was diagnosed with hospital acquired pneumonia.  
Other diagnoses included sepsis, congestive heart failure, 
and renal failure.  Later that day, the veteran was 
transferred, per VA physician's orders, to St. Mary's 
Hospital for dialysis.  In a follow-up VA nurse's note, it 
was indicated that the veteran would be staying the night at 
St. Mary's due to decreased blood pressure and the need for 
close observation.  

The veteran remained hospitalized at St. Mary's Hospital 
until February [redacted], 1999, when he died.  The immediate cause 
of death was listed as congestive heart failure, due to or as 
a consequence of severe ischemic cardiomyopathy, due to or as 
a consequence of atherosclerotic vascular disease.  Other 
significant conditions listed included chronic renal 
failure/staph sepsis.

In March 1999, the appellant filed an application for burial 
benefits.  In April 1999, the RO denied the appellant's claim 
for burial benefits as the veteran was not under contract 
care at the time of his death.  In her April 1999 notice of 
disagreement, the appellant indicated that her husband had 
been sent to St. Mary's by his VA physician.  

In a June 1999 Report of Contact, it was noted that the VA 
Medical Center in Grand Junction reported that the veteran 
was not under contract, and that VA did not pay for any of 
the veteran's costs at St. Mary's.  

In her August 1999 substantive appeal, the appellant 
indicated that her husband been transferred to St. Mary's by 
ambulance from the VA facility and that VA had paid for the 
ambulance.  She also noted that VA had paid some part of the 
St. Mary's bill and that they should have paid the entire 
bill.

In a September 1999 Report of Contact, it was reported that 
the an employee of the Grand Junction VAMC reported that it 
had not paid any bills for the veteran's hospital stay but 
that an employee of the Ft. Harrison VAMC and RO reported 
that VA had paid for dialysis at St. Mary's, because Grand 
Junction did not have such facilities. 

The Board is of the opinion that, while there is some 
ambiguity in the record, payment of burial benefits is 
warranted.  The Board notes that the veteran was hospitalized 
at the Grand Junction VAMC Intensive Care Unit and that the 
veteran was transferred the same day to St. Mary's for 
dialysis treatment as the Grand Junction VAMC did not have 
the proper equipment for this treatment.  The transfer and 
treatment was ordered by a VA physician.  The veteran appears 
to have remained at St. Mary's Hospital until his death as a 
result of his inability to be transferred back to the VA 
facility due to his medical condition.  

In accordance with 38 C.F.R. § 3.1600(c), "hospitalized by 
VA" means admission (transfer) to a non-VA facility for 
hospital care.  In this case, the veteran was transferred 
from the Grand Junction VAMC to St. Mary's Hospital for 
dialysis treatment per a VA's physician's order.  There is no 
evidence that VA sought to revoke the veteran's transfer.  As 
such, resolving reasonable doubt in the appellant's favor, 
the Board concludes that the criteria for payment of burial 
expenses on behalf of the veteran have been met.


ORDER

Entitlement to nonservice-connected burial allowance is 
granted.


REMAND

The appellant has expressed disagreement with the denial of 
service connection for DIC and accrued benefits.  Because a 
notice of disagreement was filed with the decision, and no 
statement of the case has been issued, the case must be 
remanded to the RO for the issuance of a statement of the 
case.  38 U.S.C.A. § 7105; Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995).

Therefore, the case is remanded for the following action:

The RO should issue a statement of the 
case as to the issue of entitlement to  
service connection for DIC and accrued 
benefits.  The appellant and 
representative, if any, should be given 
the opportunity to respond thereto.  Only 
if the veteran files a timely substantive 
appeal should the veteran's claim be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 


